Citation Nr: 1105832	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  07-26 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) for service-connected posttraumatic stress disorder 
(PTSD).

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from July 1969 to 
February 1971. 

This appeal comes to the Board of Veterans' Appeals (Board) from 
a November 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which continued its assignment of a 50 percent disability rating 
for the Veteran's service-connected PTSD.

This case previously came before the Board in March 2010, at 
which time it denied an issue of entitlement to a disability 
rating in excess of 50 percent for PTSD and remanded the issue 
currently on appeal for an extra-schedular evaluation under 38 
C.F.R. §§ 3.321(b) and 4.16(b).  At the time, the Board raised 
the issue of TDIU, even though the RO had not developed or 
adjudicated the issue, due to a decision by the U.S. Court of 
Appeals for Veterans Claims (Court) that a request for a TDIU, 
whether expressly raised by a Veteran or reasonably raised by the 
record, is not a separate "claim" for benefits, but rather, can 
be part of a claim for increased compensation.  Rice v. Shinseki, 
22 Vet. App. 447, 453-54 (2009).  Here, because the Veteran and 
the evidence of record reasonably raised the question of whether 
he is unemployable due to the PTSD disability for which an 
increased rating was sought, the issue of whether a TDIU is 
warranted as a result of the PTSD was part and parcel with the 
increased rating claim.  Id.  However, because the Veteran only 
has one service-connected disability, PTSD, assigned a 50 percent 
disability rating, the Board remanded the issue currently on 
appeal for an extra-schedular consideration under 38 C.F.R. 
§§ 3.321(b) and 4.16(b).    

The Veteran and his wife testified at a videoconference hearing 
before the undersigned Veterans Law Judge in December 2009.  The 
transcript of the hearing has been associated with the claims 
file and has been reviewed.


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD does not present such an 
exceptional or unusual disability picture with such factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.

2.  The Veteran has only one service-connected disability: PTSD, 
rated as 50 percent disabling.  The Veteran does not meet the 
percentage criteria for TDIU.

3.  The evidence does not demonstrate that the Veteran's service-
connected PTSD prevents him from securing or following a 
substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an extra-schedular rating for PTSD under 38 
C.F.R. 
§ 3.321(b) are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 
(West & Supp. 2010); 38 C.F.R. § 3.102, 3.159, 3.321(b) (2010).

2.  The criteria are not met for entitlement to a TDIU on an 
extraschedular basis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R.
§§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16(b) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of a VCAA letter from the RO to 
the Veteran dated in June 2010.  This letter effectively 
satisfied the notification requirements of the VCAA consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the Veteran about the information and evidence not of 
record that was necessary to substantiate his claim, (2) 
informing the Veteran about the information and evidence the VA 
would seek to provide, and (3) informing the Veteran about the 
information and evidence he was expected to provide.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the 
Board finds that the RO has provided all notice required by the 
VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  
See Pelegrini II, Quartuccio, supra.

Further, the June 2010 VCAA letter from the RO advised the 
Veteran that a disability rating and an effective date will be 
assigned if entitlement to a TDIU is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has received all 
required notice in this case, such that there is no error in 
content. 

The RO also timely issued the June 2010 VCAA notice letter.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
II, 18 Vet. App. At 120.  Thus, there is no timing error with 
regard to the VCAA notice.  

With regard to the additional notice requirements for increased 
rating claims, as is the case here, a May 2008 VCAA letter was 
compliant with Court's decision in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Specifically, this letter advised the 
Veteran of the evidentiary and legal criteria necessary to 
substantiate a higher rating for his PTSD.  In any event, the 
U.S. Court of Appeals for the Federal Circuit (Federal Circuit 
Court) recently vacated the Court's previous decision in Vasquez-
Flores, concluding that generic notice in response to a claim for 
an increased rating is all that is required.  See Vazquez-Flores 
v. Shinseki, 580 F.3d 1270, 1277 (2009).  Regardless, overall, 
the Board is satisfied that the RO provided both generic and 
specific VCAA notice as to the increased rating claim when 
considering all of the VCAA letters provided.  

Finally, in regards to the claim for an increased rating on an 
extra-schedular basis, the June 2010 VCAA letter provided general 
notice that an extra-schedular rating could be provided if his 
level of impairment was not covered by the rating schedule.  In 
regards to the claim for TDIU, the letter of June 2010 provided 
complete notice as to the requirements for a claim for TDIU.  
Therefore, the Veteran has clearly received all required notice 
to enable him to participate in his claim, and there is no error 
in the content of his VCAA notice.  Overton v. Nicholson, 20 Vet. 
App. at 435.

With respect to the duty to assist, the agency of original 
jurisdiction (AOJ) has secured the Veteran's service treatment 
records (STRs), service personnel records (SPRs), VA treatment 
records, and medical records from the Social Security 
Administration (SSA).  Private treatment records also have been 
associated with the claims file.  Further, the Veteran has 
submitted numerous statements in support of his claim.  Further, 
he was provided with an opportunity to provide testimony and 
additional evidence at a videoconference hearing in December 
2009.  Therefore, the Board is satisfied that all relevant 
evidence identified by the Veteran has been obtained, and that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, 
the Board is satisfied as to compliance with the instructions 
from its March 2010 remand.  Specifically, the AOJ was instructed 
to provide the Veteran with a VCAA letter of any information 
necessary to substantiate his TDIU claim on appeal; to send the 
Veteran a VA Form 21-8940 to complete for his application for a 
TDIU; and to submit the Veteran's claim for entitlement to a TDIU 
to the Undersecretary for Benefits or Director of Compensation 
and Pension Service for an extra-schedular evaluation under 38 
C.F.R. §§ 4.16(b) and 3.321(b).  The Board finds that the AOJ has 
complied with these instructions by sending the Veteran a VCAA 
letter concerning his TDIU claim in June 2010, and the extra-
schedular evaluation under 38 C.F.R. §§ 4.16(b) and 3.321(b)(1) 
substantially complies with the March 2010 Board remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Analysis - Extra-Schedular Rating

In certain cases, an extra-schedular rating may be assigned to 
the Veteran.  An extra-schedular rating under 38 C.F.R. § 
3.321(b)(1) is applied when the schedular ratings are inadequate 
to compensate for the average impairment of earning capacity due 
to the Veteran's disabilities.  Exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, are required.  Id.

The Court recently clarified the analytical steps necessary to 
determine whether referral for extra-schedular consideration 
under 38 C.F.R. § 3.321(b) is warranted.  See Thun v. Peake, 22 
Vet. App. 111, 115-116 (2008).  First, the AOJ or the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the AOJ or 
Board must determine whether the Veteran's' exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms". Third, if the 
VA's Schedule for Rating Disabilities (Rating Schedule) is 
inadequate to evaluate a Veteran's' disability picture, and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of Compensation and 
Pension (C&P) Service to determine whether, to accord justice, 
the Veteran's' disability picture requires the assignment of an 
extra-schedular rating.  Id.; VAOPGCPREC 6-96.  

In this case, in light of certain favorable evidence of record, 
in its March 2010 Board remand, the Board asked the AOJ to refer 
the case to the Director of Compensation and Pension for a 
determination as to whether the Veteran is entitled to an extra-
schedular TDIU rating in accordance with the provisions of 38 
C.F.R. §§ 3.321(b) and 4.16(b).  The AOJ complied with this 
request, and the Director of Compensation and Pension issued a 
September 2010 letter opining that the Veteran was not entitled 
to an extra-schedular rating under 38 C.F.R. §§ 3.321(b) and 
4.16(b).  Therefore, the issue of extra-schedular rating under 38 
C.F.R. § 3.321(b) is no longer in the first instance.  It follows 
that the Board now has jurisdiction to adjudicate the extra-
schedular issue on the merits.

In this case, the evidence of record shows that the Veteran was 
hospitalized in June 2006 for a suicide attempt.  No other 
evidence has been submitted showing inpatient treatment for PTSD.

In his September 2010 letter, the Director of Compensation and 
Pension opined that the Veteran was not entitled to an extra-
schedular rating under 38 C.F.R. §§ 3.321(b).  The Director 
indicated that the Veteran had indicated in his application for 
SSA disability benefits that he constantly needs oxygen to 
breathe, and Department of Transportation medical requirements 
disqualified him from driving a truck with oxygen tanks on board.  
The letter concluded that the evidence does not establish the 
Veteran is unemployed and unemployable due to his service-
connected PTSD; rather, he is unemployed and unemployable due to 
his nonservice-connected chronic obstructive pulmonary disease 
(COPD).  Therefore, entitlement to an extra-schedular rating for 
the service-connected PTSD in excess of the currently assigned 
50-percent is not established under 38 C.F.R. § 3.321(b).

Significantly, there is no evidence that an extra-schedular 
rating under 38 C.F.R. § 3.321(b) is warranted.  In this case, 
there is evidence of only a one-time hospitalization associated 
with the service-connected PTSD in question.  Specifically, as 
mentioned above, the Veteran was hospitalized in June 2006 for a 
suicide attempt.  However, prior to that time and since then, the 
Veteran's treatment has been primarily on an outpatient basis, 
not frequently as an inpatient.  In addition, although the Board 
acknowledges that Veteran's disability has some impact on his 
employment, it finds no evidence that his PTSD markedly 
interferes with his ability to work above and beyond that 
contemplated by his separate schedular rating.  See 38 C.F.R. § 
4.1 (indicating that generally, the degrees of disability 
specified in the Rating Schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability).  

Accordingly, the preponderance of the evidence is against the 
claim, and the extra-schedular evaluation is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis - TDIU

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity. 38 
U.S.C.A. § 1155.  Total disability is considered to exist when 
there is any impairment that is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability 
may or may not be permanent.  Id.  Total ratings are authorized 
for any disability or combination of disabilities for which the 
Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. 
§ 3.340(a)(2).

A TDIU may be assigned when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-connected 
disabilities.  38 C.F.R. § 4.16(a).  If there is only one such 
disability, it must be rated at 60 percent or more; if there are 
two or more disabilities, at least one disability must be rated 
at 40 percent or more, with sufficient additional disability to 
bring the combined rating to 70 percent or more. Id.

When a Veteran does not meet the rating criteria for a TDIU 
rating under 38 C.F.R. § 4.16(a), he or she is nevertheless to be 
considered for a TDIU rating under 38 C.F.R. § 4.16(b).  Under 38 
C.F.R. § 4.16(b), rating boards should refer to the Director, 
Compensation and Pension Service for extra-schedular 
consideration all cases where the Veteran is unable to secure or 
follow a substantially gainful occupation by reason of service-
connected disability.  

Individual unemployability must be determined without regard to 
any non-service connected disabilities or the Veteran's advancing 
age.  38 C.F.R. 
§§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

When reasonable doubt arises as to the degree of disability, such 
doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In this case, the Veteran contends that he is unable to secure 
employment partly due to his service-connected PTSD.  He 
indicates his service-connected disability has prevented him from 
obtaining employment.  The Veteran has been unemployed since 
2002.  He last worked as a truck driver.  He has a six-grade 
education.  He is currently 66 years of age.  See, e.g., 
videoconference hearing transcript dated in December 2009; and VA 
Form 21-8940, Application for Increased Compensation Based on 
Unemployability, dated in June 2010.  

The Veteran has only one service-connected disability: PTSD, 
rated as 50 percent disabling.  Consequently, his total service-
connected disability rating is only 50 percent.  See 38 C.F.R. § 
4.25.  Therefore, he does not satisfy the threshold minimum 
percentage rating requirements of 38 C.F.R. § 4.16(a) for a TDIU.

Consequently, the only remaining question in this case is whether 
the Veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disability, for 
purposes of a possible extra-schedular evaluation. 38 C.F.R. 
§ 4.16(b).

However, the Board itself cannot assign an extra-schedular rating 
in the first instance.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  See 
also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Although 
Bagwell and Floyd only dealt with ratings under 
§ 3.321(b)(1), the analysis in those cases is analogous to TDIU 
ratings under 
§ 4.16(b) as well, in view of that section's similar requirement 
of referral to the Director of VA's Compensation and Pension 
Service, in addition to Court precedents requiring consideration 
of § 4.16(b) when the issue is raised in an increased-rating 
case.  See Stanton v. Brown, 5 Vet. App. 563, 570 (1993); Fanning 
v. Brown, 4 Vet. App. 225, 229 (1993).

That is, since the Board itself cannot assign an extra-schedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case to the Director of Compensation and 
Pension Services for an extra-schedular evaluation when the issue 
is either raised by the claimant or is reasonably raised by the 
evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and 
only if, the Director determines that an extra-schedular 
evaluation is not warranted, then does the Board have 
jurisdiction to decide the extra-schedular claim on the merits.  
In fact, most recently, the Court held that, although the Board 
is precluded from initially assigning an extra-schedular rating, 
there is no restriction on the Board's ability to review the 
adjudication of an extra-schedular rating once the Director of 
Compensation and Pension determines that an extra-schedular 
rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 
427-8 (2009).  See also Floyd, 9 Vet. App. at 96-97 (stating that 
once the Board properly refers an extra-schedular rating issue to 
Director of C & P for review, appellant may "continue[ ] to 
appeal the extra[-]schedular rating aspect of this claim"); see 
also 38 U.S.C.A. §§ 511(a), 7104(a) ("All questions in a 
matter... subject to decision by the Secretary shall be subject 
to one review on appeal to the ... Board.").

In this regard, as previously discussed, in light of certain 
favorable evidence of record, in its March 2010 Board remand, the 
Board asked the AOJ to refer the case to the Director of 
Compensation and Pension for a determination as to whether the 
Veteran is entitled to an extra-schedular TDIU in accordance with 
the provisions of 38 C.F.R. § 4.16(b).  The AOJ complied with 
this request, and the Director of Compensation and Pension issued 
a September 2010 letter opining that the Veteran was not entitled 
to an extra-schedular TDIU under 38 C.F.R. § 4.16(b).  Therefore, 
the issue of extra-schedular rating under 38 C.F.R. § 4.16(b) is 
no longer in the first instance.  It follows that the Board now 
has jurisdiction to adjudicate the extra-schedular issue on the 
merits.

In this vein, a November 2002 VA examination report indicated 
that the Veteran worked as a truck driver.  A December 2002 VA 
treatment record noted that the Veteran had to quit his job as a 
truck driver due to his inability to carry on the job duties as a 
truck driver and his inability to climb in the rig.  It also 
noted that the Veteran's wife had to help him with activities of 
daily living; the Veteran would become short of breath even with 
the least amount of activity.

In a January 2003 Disability Report in connection with his 
application for SSA disability benefits, the Veteran responded, 
in connection with a question about why he stopped working, 
"Couldn't breathe, the effort to hook and unhook trailers, crank 
down/up landing gear and climbing in and out of a tractor/trailer 
was too much."

A January 2006 VA examination report indicated that the Veteran 
retired in 2002 because of an unspecified lung condition.  A 
February 2006 VA psychiatric consult noted that the Veteran had 
to stop working due to respiratory illness.  An October 2006 VA 
examination report showed that the Veteran was unemployed, but 
not retired, because he could not meet the physical examination 
requirements due to being on oxygen for chronic obstructive 
pulmonary disease (COPD).  

VA treatment records dated in February 2008, May 2008, June 2008, 
July 2008, September 2008, March 2009, and September 2009 note 
that "Industrial/Vocational GAF [Global Assessment of 
Functioning] = unemployable".  However, these treatment records 
do not indicate the reason the Veteran was deemed unemployable, 
although a December 2008 VA treatment record explained that the 
Veteran remained unemployed due to COPD and being oxygen-
dependent.

In September 2010, the Director of Compensation and Pension 
issued a letter opining that the Veteran was not entitled to an 
extra-schedular rating under 38 C.F.R. §§ 3.321(b) and 4.16(b).  
The Director indicated that the Veteran had indicated in his 
application for SSA disability benefits that he constantly needs 
oxygen to breathe, and Department of Transportation medical 
requirements disqualified him from driving a truck with oxygen 
tanks on board.  The letter 


concluded that the evidence does not establish the Veteran is 
unemployed and unemployable due to his service-connected PTSD; 
rather, he is unemployed and unemployable due to his nonservice-
connected COPD.  Therefore, entitlement to a total rating and 
under 38 C.F.R. § 4.16(b) is not established.  

Overall, the evidence does not support an extra-schedular TDIU 
under 38 C.F.R. § 4.16(b).  The evidence of record, as a whole, 
demonstrates that the Veteran is cannot obtain and maintain 
gainful employment due to his COPD and dependence on oxygen.  
While several VA treatment records note that the Veteran's 
industrial/vocational GAF score as an indication that he cannot 
obtain and maintain employment, these records do not indicate the 
reason the Veteran is unemployable.  

Furthermore, the remaining evidence of record, including VA 
examination reports, VA treatment records, and SSA medical 
reports, show reports of unemployability due to respiratory 
problems and not due to PTSD.  The record also does not indicate 
that the Veteran is unable to work in a sedentary job, based on 
his past education, training, and previous job experience, as 
well as his current physical restrictions.  Even without 
consideration of the effect of the Veteran's nonservice-connected 
disabilities and advancing age, the evidence of record, as a 
whole, shows the Veteran's service-connected PTSD, standing 
alone, does not prevent him from securing gainful employment.  38 
C.F.R. §§ 3.341(a), 4.16(b), 4.19; Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).

Therefore, the Board finds that the criteria for awarding a TDIU 
on an extra-schedular basis are not met. 38 C.F.R. § 4.16(b).  As 
the preponderance of the evidence is against the TDIU claim, the 
benefit of the doubt doctrine is not applicable and the appeal 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).





ORDER

An extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) for 
PTSD is denied.

A TDIU on an extra-schedular basis is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


